8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Lee BROOKS, III, Plaintiff-Appellant,v.J. C. NICHOLSON, Captain, HPD;  T. V. Griffin, PTL, HPD;  J.W. Hudson, Detective, HPD;  Albert Jackson,Sheriff;  the City of Hendersonville;County of Henderson,Defendants-Appellees.
No. 93-6649.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 26, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.
James Lee Brooks, III, Appellant Pro Se.
Lawrence Pierce Egerton, Dewey Wallace Wells, Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying his motion for relief from judgment pursuant to Fed.  R. Civ. P. 60(b), and denying his motion to amend his complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brooks v. Nicholson, No. CA-91-13-1 (W.D.N.C. May 25, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED